Title: To George Washington from Thomas Ridout, 1785
From: Ridout, Thomas
To: Washington, George



[1785]

I have already had the honor to inform you by my first letter from Havre, that I had sent to Bourdeaux the letter with which you charged me for the Chevalier Secondat Montesquieu, and that I had particularly recommended it to the constituted authority.
I found my father very well. He lives in the country, & there leads the very busy life of a husbandman. He received with gratitude the honorable testimonies of your remembrance of him and of the services which he rendered to the U. States, the expression of which you confided to me, and he charges me to tell you how much he will always be interested for the success of his companion in arms. I am &c.
